                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION

MICHAEL G. POSTAWKO, et al.,                      )
                                                  )
                       Plaintiffs,                )
                                                  )
       v.                                         ) No.     2:16-CV-04219 NKL
                                                  )
MISSOURI DEPARTMENT OF                            )
CORRECTIONS, et al.,                              )
                                                  )
                       Defendants.                )


              Protective Order as to Location of Plaintiff Michael G. Postawko

       Plaintiff Michael G. Postawko’s consent motion for entry of a protective order prohibiting

disclosure of the location of Mr. Postawko, except as necessary to conduct discovery and

mediation in this case, is granted.

       IT IS ORDERED that no party or attorney or agent for a party shall disclose Mr.

Postawko’s location except as necessary to facilitate discovery or mediation.



                                                    s/ Nanette K. Laughrey
                                                    NANETTE K. LAUGHREY
                                                    United States District Judge

Dated: March 29, 2019
Jefferson City, Missouri




                                      1
         Case 2:16-cv-04219-NKL Document 262 Filed 03/29/19 Page 1 of 1
